Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.		Claims 1, 3, 5-6, 8, 10 and 13-20 have been amended from the current set of Claims filed on 03/05/2021.
3.		Claims 11-12 have been canceled from the current set of Claims filed on 03/05/2021.
4.		Applicant’s 35 U.S.C. § 101 rejection arguments regarding Claims 1-20, see Pages 10-11 filed  03/05/2021, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 101 rejection for Claims 1-20 is withdrawn. 
5. 		Applicant’s 35 U.S.C. § 103 rejections arguments regarding Claims 1-10, 14-17 and 19-20, see Page 11 filed 03/05/2021, have been fully considered and are persuasive.  Therefore, the 35 U.S.C. § 103 rejections for Claims 1-10, 14-17 and 19-20 is withdrawn.
6.		Claims 1-10 and 13-20 are allowed as indicated in the reasons of allowance and in response to the current set of claims filed on 03/05/2021.

IDS Statement
7. 		The information disclosure statement filed on 01/15/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Reasons for Allowance
8. 		The following is an Examiner’s statement of reasons for allowance:
Examiner interprets based upon the claim limitations that there is no disclosure in the existing prior art or any new art that discloses the features relating to:
“applying, by a template modeling engine, a machine learning algorithm to the updated history of modifications to identify a pattern in the updated history of modifications” & “responsive to identifying the pattern, generating, by the template modeling engine, an updated template plan, wherein the updated template plan comprises the plurality of events in the second order, wherein the first event is subsequent to the second event in the updated template plan”
Examiner points to the following references as the closest prior arts:
		1) US Patent # (US 8,764,454 B1) to Turner

		3) US Patent # (US 8,620,831 B1) to Adams
Regarding the Turner reference, Turner teaches an automated assessment can include word and phrase search of focus-related content, and/or more advanced processes such as “artificial intelligence,” to assess the quantity and/or quality of the student's individualized focus-related content. Using iteration, an additional activity of manual assessment can be used after automated automation, and so on iteratively with a series of manual and automated activities, as needed by the institution to satisfy its academic requirements. This process can be conducted at any stage of enrollment, thereby allowing the student and his/her student advisement services to know how the student is progressing toward the focus credential, and what additional individualized content can have to be provided.)
However, Turner does not teach or suggest the following:
“applying, by a template modeling engine, a machine learning algorithm to the updated history of modifications to identify a pattern in the updated history of modifications” & “responsive to identifying the pattern, generating, by the template modeling engine, an updated template plan, wherein the updated template plan comprises the plurality of events in the second order, wherein the first event is subsequent to the second event in the updated template plan”
Regarding the Cook reference, Cook teaches embodiments of agent action processing, the segmenting of the policy filter table and decision weight table, which provides a simplified `intelligent instructional agent` for each kind of instructional context, instructional format, can be augmented by other techniques from artificial intelligence. In alternative embodiments more sophisticated artificial intelligence programming techniques could be employed as is apparent to those of skill in the art. For example, rule propagation and general production rule systems could be used to transform events to actions. Other applicable techniques could involve neural nets, predicate logic, and so forth.
However, Cook does not teach or suggest the following:
“applying, by a template modeling engine, a machine learning algorithm to the updated history of modifications to identify a pattern in the updated history of modifications” & “responsive to identifying the pattern, generating, by the template modeling engine, an updated template plan, wherein the updated template plan comprises the plurality of events in the second order, wherein the first event is subsequent to the second event in the updated template plan”
Regarding the Adams reference, Adams teaches that an institution 60 may maintain a 
However, Adams does not teach or suggest the following:
“applying, by a template modeling engine, a machine learning algorithm to the updated history of modifications to identify a pattern in the updated history of modifications” & “responsive to identifying the pattern, generating, by the template modeling engine, an updated template plan, wherein the updated template plan comprises the plurality of events in the second order, wherein the first event is subsequent to the second event in the updated template plan”
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

9.		The 35 U.S.C. § 101 rejection for Claims 1-20 are withdrawn under step 2a prong one since the claims do not recite a judicial exception according to the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility.
Assuming arguendo that the claims recite a judicial exception under “Certain Methods of Organizing Human Activities”, Examiner notes that the claims recite the additional elements such as (1) “applying, by a template modeling engine, a machine learning algorithm to the updated history of modifications to identify a pattern in the updated history of modifications”; (2) “responsive to identifying the pattern, generating, by the template modeling engine, an updated template plan, wherein the updated template plan comprises the plurality of events in the second order, wherein the first event is subsequent to the second event in the updated template plan” & (3) “responsive to a second request, displaying the interface comprising a second event schedule for a second attendee in association with a second timeline, the second event schedule comprising the plurality of events in the second order based on the updated template plan” integrate the judicial exception into a practical application under step 2a prong 2 of the January 2019 Revised Patent Eligibility Subject Matter guidance as well as the October 2019 Update: Subject Matter Eligibility. Therefore these additional elements (as shown above) are integrated into a practical application by providing improvements to the functioning of a computer or to any other technology or technical field (see MPEP § 2106.05 (a)) and/or applying or using the judicial exception is some meaningful way beyond generally linking the use of the judicial exception to a practical technological environment (see MPEP § 2106.05 (e)).

10.		Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW S GART/               Supervisory Patent Examiner, Art Unit 3623